      Case 1:19-cr-00846-KPF Document 87 Filed 04/29/20 Page 1 of 2




                                  Richard B. Lind
                                  Attorney At Law
                     575 Lexington Avenue – 4th Floor
                           New York, NY 10022
         Telephone: (212) 888-7725 Email: rlind@lindlawyer.com

                                                              April 28, 020



VIA ECF

Hon. Katherine Polk Failla
United States District Judge
U.S. Courthouse
                                                  MEMO ENDORSED
40 Foley Square
New York, NY 10007

               Re:     United States v. Sharod Bell
                       19 Cr. 846 (KPF)

Dear Judge Failla:

        I am the CJA attorney for Rashod Bell, a defendant in the above-referenced
matter. This letter requests permission to expend CJA funds to hire an associate attorney,
Joshua Horowitz, Esq., to assist me in preparing and writing a bail application if
warranted, and to continue to assist me with any further duties in this case.

         As the Court already knows, Mr. Horowitz has an outstanding resume
particularly with respect to coordinating discovery, the preparation of legal briefs, pre-
trial activities, and trial work. In addition, he has vast experience in federal criminal
trials. He has been approved as associate counsel by a variety of District Judges in this
District and other Districts. See e.g. United States v. Jose Rivera, 18 Cr. 744 (KPF), in
which he has performed in exemplary manner.

        I respectfully request this Court to assign and approve Mr. Horowitz to work on
this case as my associate. Using him to do this work and assist me both in advance of and
during any possible trial will be more cost-effective since Mr. Mitchell will bill at an
hourly rate of $90, whereas I will be billing at an hourly rate of $152.
            Case 1:19-cr-00846-KPF Document 87 Filed 04/29/20 Page 2 of 2
                                                                                    2


             Thank you for the Court’s consideration of this application.

                                                          Respectfully submitted,

                                                                 /s/

                                            Richard B. Lind
         Enclosure
Application GRANTED. Mr. Horowitz is hereby authorized to work with Mr.
Lind as an associate attorney on this matter, at the hourly rate of $90, for
up to 75 hours, at which point Mr. Lind will be required to renew his
application.
Dated:    April 28, 2020                      SO ORDERED.
          New York, New York




                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
